                               Case 4:19-cv-06812-JST Document 45 Filed 01/21/20 Page 1 of 2



                        1   CLEMENT ROBERTS (CSBA # 209203)
                            DANIEL S. GUERRA (CSBA # 267559)
                        2   KOUROSH JAHANSOUZ (CSBA # 292559)
                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                        3   405 Howard Street
                            San Francisco, CA 94105
                        4   Telephone:    (415) 773-5700
                            Facsimile:    (415) 773-5759
                        5   croberts@orrick.com
                            dguerra@orrick.com
                        6   kjahansouz@orrick.com
                        7
                            Attorneys for Plaintiff
                        8

                        9                               UNITED STATES DISTRICT COURT
                       10                              NORTHERN DISTRICT OF CALIFORNIA
                                                             OAKLAND DIVISION
                       11

                       12   ANIMAL LEGAL DEFENSE FUND,                  Case No. 4:19-cv-06812-JST
                       13                      Plaintiff,               Related Cases: No. 4:19-cv-06013-JST
                                                                                       No. 4:19-cv-06812-JST
                       14          v.
                       15   DAVID BERNHARDT, U.S. Secretary of the      ALDF’S STATEMENT OF NON-
                            Interior; U.S. FISH AND WILDLIFE            OPPOSITION TO MOTION TO
                       16   SERVICE; WILBUR ROSS, U.S. Secretary of     INTERVENE (ECF NO. 35)
                            Commerce; and NATIONAL MARINE
                       17   FISHERIES SERVICE,
                       18                      Defendants.
                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
     SAN FRANCISCO
                               Case 4:19-cv-06812-JST Document 45 Filed 01/21/20 Page 2 of 2



                        1          Pursuant to Civil L.R. 7-3(b), Plaintiff Animal Legal Defense Fund submits this

                        2   statement of non-opposition to the motion to intervene filed by the States of Alabama, Alaska,

                        3   Arizona ex rel. the Arizona Game and Fish Commission, Arkansas, Idaho, Kansas, Missouri,

                        4   Montana, Nebraska, North Dakota, Utah, West Virginia, and Wyoming. ECF No. 35.

                        5

                        6   Dated: January 21, 2020                         ORRICK, HERRINGTON & SUTCLIFFE LLP
                        7

                        8                                                   By: /s/ Clement Roberts
                                                                               CLEMENT ROBERTS (CSBA # 209203)
                        9                                                      DANIEL S. GUERRA (CSBA # 267559)
                                                                               KOUROSH JAHANSOUZ (CSBA #
                       10                                                      292559)
                                                                               ORRICK, HERRINGTON & SUTCLIFFE
                       11                                                      LLP
                                                                               405 Howard Street
                       12                                                      San Francisco, CA 94105
                                                                               Telephone:      (415) 773-5700
                       13                                                      Facsimile:      (415) 773-5759
                                                                               croberts@orrick.com
                       14                                                      dguerra@orrick.com
                                                                                kjahansouz@orrick.com
                       15
                                                                                 Attorneys for Plaintiff
                       16                                                        ANIMAL LEGAL DEFENSE FUND
                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                         -2-
    ATTORNEYS AT LAW
     SAN FRANCISCO
